Scott, J.,

delivered the opinion of the Court.

Marshall Holliday was convicted of a crime against the United States and sentenced to imprisonment and to pay a fine. His trial and conviction took place in the Courts of the United States in Louisiana. Gamble & Bates, residing in this State, had in their hands moneys belonging to Holliday. A suit, by attachment, was commenced by the U. States against Holliday in the St. Louis Circuit Court, for the purpose of recovering the fine imposed by the court in Louisiana. Gamble & Bates being summoned as garnishees, on their motion,the suit was dismissed, and the United States brings the cause to this court. No bill of exceptions was filed in the cause.
It is an invariable presumption of this court that the proceedings of the inferior courts are correct, unless the contrary appears. He who seeks to reverse them must put his finger upon the error committed by them. Although a motion is set out by a clerk in the record, that does not make it a part of it. A clerk cannot make any thing a record which he pleases to write in the order book or see fit to dopy into a record.— A motion is »no part of the record, and it can only be made so by incorporating it into a bill of exceptions. This court, then, cannot notice the motion in this cause, as it was not preserved in a bill of exceptions. The presumption, then, must prevail that the judgmént of the court below is correct. The other Judges concurring, the judgment will be affirmed.